Citation Nr: 1738063	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  12-33 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), to include as due to in-service personal assault.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for a left shoulder disorder, to include as secondary to a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Appellant served on active duty from March 16, 1976, to June 22, 1976. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), that declined to reopen a previously denied claim of entitlement to service connection for PTSD and denied the claims of entitlement to service connection for bilateral hearing loss, tinnitus, and a left shoulder disorder.

In March 2017, the Appellant testified before the undersigned Veterans Law Judge (VLJ), seated at the RO.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the claim of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, additional development is required.  The Appellant's service treatment records are silent for any complaint, treatment, or diagnosis of an acquired psychiatric disorder.  Post-service, the Appellant's VA treatment records indicate that he has been treated for a number of acquired psychiatric disorders.  During his March 2017 Board hearing, he reported that his in-service right shoulder injury, for which he incurred significant pain and was separated from service, was the in-service traumatic event leading to his acquired psychiatric disorders; or in the alternative, that he was the victim of a personal assault during service that led to his disorders.  He reported that he experienced in-service and post-service psychiatric symptoms and that he first sought post-service treatment for his symptoms in 1979.  

On remand, the AOJ should provide the Appellant with sufficient notice as to his claimed based on a personal assault and obtain his service personnel records.  The AOJ should also afford him a VA examination to determine the etiology of his acquired psychiatric disorders.

As to the claim of entitlement to service connection for bilateral hearing loss and tinnitus, additional development is required.  The Appellant's service treatment records are silent for any complaint, treatment, or diagnosis of bilateral hearing loss or tinnitus.  His July 2010 VA treatment problem list includes bilateral hearing loss and tinnitus.  During his March 2017 Board hearing, the Appellant asserted that he first noticed such during service, and described his in-service noise exposure to include being on the firing range three-to-four times each week, while firing grenades and M-16 rifles, with small, inadequate hearing protection.  He reported that he first sought post-service treatment for his symptoms in 1991 or 1992.  On remand, the AOJ should provide the Appellant a VA examination to determine the etiology of his bilateral hearing loss and tinnitus.

As to the claim of entitlement to a left shoulder disorder, to include as secondary to a right shoulder disorder, additional development is required.  The Appellant's service treatment records are silent for any complaint, treatment, or diagnosis of a left shoulder disorder.  It is unclear to the Board the precise nature of any left shoulder disorder diagnosed during the appellate period.  During his March 2017 Board hearing, the Appellant reported his in-service right shoulder injury and asserted that he was on the horizontal bars during training and felt a pop in his right shoulder and fell, landing on his knees, and that he when "came down off of those bars, my shoulders were gone, especially, the right shoulder."  He asserted that his left shoulder disorder is either directly related to service, as he also injured his left shoulder while on the horizontal bars, or that such is secondary to his right shoulder disorder due to overcompensating or overuse due to right shoulder pain.  He reported that he was treated immediately after service for his shoulders, in 1976 or 1977. 

On remand, the AOJ should provide the Appellant with sufficient notice as to his claim on a secondary basis and provide him a VA examination to determine the precise nature of any left shoulder disorder present during the appeal and the etiology thereof.  While he is not service-connected for a right shoulder disorder, it appears, from review of a discussion with the undersigned and his representative during the March 2017 Board hearing, that he intends to pursue such.   

The earliest VA treatment records associated with the claims file are dated in 1997, and the most recent are dated in June 2016.  On remand, the AOJ should obtain the Appellant's updated VA treatment records, and any outstanding VA treatment records, specifically, those from the Edith Nourse Rogers Memorial VA hospital dated in 1979.  Also, on remand, the AOJ should seek clarification as to the locations of treatment the Appellant discussed during his March 2017 Board hearing, specifically, the 1991 and 1992 VA treatment for bilateral hearing loss and tinnitus, and the 1976 and 1977 and 1981 and 1982 VA or private treatment for his left shoulder disorder.  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain and associate with the claims file the Appellant's complete service personnel records.

2. Make arrangements to obtain and associate with the claims file the Appellant's VA treatment records dated since June 2016, his VA treatment records from the Edith Nourse Rogers Memorial VA hospital dated in 1979, as well as any VA treatment records identified by the Appellant as a result of the development below.  

3. Contact the Appellant and provide him sufficient notice as to his claim of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, as due to an in-service personal assault, and his claim of entitlement to service connection for a left shoulder disorder as secondary to a right shoulder disorder. 

4. Contact the Appellant and seek clarification as to the locations of the VA and/or private treatment he discussed during his March 2017 Board hearing, specifically, the 1991 and 1992 VA treatment for bilateral hearing loss and tinnitus, and the 1976 and 1977 and 1981 and 1982 VA or private treatment for his left shoulder disorder.  Provide him with VA Forms 21- 4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, and request that he complete and submit such in order to obtain any identified private treatment records.  Advise him that he may supplement the record with any outstanding relevant private treatment records if he so chooses.  Obtain and associate with his claims file any identified and authorized private treatment records. Any and all responses, including negative responses, must be properly documented in the claims file.  If a negative response is received from any facility, the Appellant must be duly notified and provided an opportunity to submit such records.

5. Schedule the Appellant for an appropriate VA examination to determine whether any acquired psychiatric disorders diagnosed on examination and/or of record during the appellate period, including, but not limited to, major depressive disorder, bipolar disorder, anxiety disorder, and PTSD, is/are related to service.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that such disorders had their onset in service or are otherwise etiologically related to service, specifically, the Appellant's claimed in-service personal assault wherein he was drugged while drinking socially with a Sergeant and forced to participate in sexual activity while being photographed, and/or his in-service right shoulder injury for which he incurred significant pain and was separated from service, as well as his report of in-service and post-service psychiatric symptoms. 
The examiner should be advised to consider the Appellant's report of in-service fear and anxiety, and avoidance of certain service members, related to his claimed personal assault, and his report of discussing the same with a Chaplain at Fort Leonard Wood, as well as his report of physical pain and anxiety related to his in-service right shoulder injury that ended his military career.  

6. Schedule the Appellant for an appropriate VA examination to determine the etiology of his bilateral hearing loss and tinnitus.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Appellant's bilateral hearing loss and tinnitus had their onset in service or are otherwise etiologically related to service, considering the Appellant's report of being on the firing range three-to-four times each week during service, firing grenades and M-16 rifles, with small, inadequate hearing protection, and his complaints of in-service and post-service auditory symptoms. 

7. Schedule the Appellant for an appropriate VA examination to determine the precise nature, and etiology thereof, of any left shoulder disorder.  Any indicated evaluations, studies, and tests should be conducted.

(a) The examiner should provide a diagnosis of any left shoulder disorder found present, considering findings on the current physical examination as well as the Appellant's complaints of record during the appellate period.

(b) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that any left shoulder disorder had its onset in service or is otherwise etiologically related to service, considering the Appellant's report of his in-service right shoulder injury on the horizontal bars wherein he fell on his knees and felt a pop in his right shoulder and reported that his "shoulders were gone," and his complaints of in-service and post-service left shoulder symptoms. 

(c) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Appellant's left shoulder disorder is proximately due to, or the result of, his right shoulder disorder, considering pain therein and overuse or compensation in the left shoulder. 

(d) The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that the Appellant's left shoulder disorder has been aggravated (made permanently worse beyond the natural progression of the disease) by his right shoulder disorder, considering pain therein and overuse or compensation in the left shoulder.

The claims file, to include a copy of this Remand, should be made available to the examiners for review in conjunction with the examinations, and the examiners should note such review.  A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner(s) should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

8. Then, after ensuring any other necessary development has been completed; readjudicate the Appellant's claims, considering any additional evidence added to the record.  If any action remains adverse to the Appellant, provide him and his representative with a Supplemental Statement of the Case (SSOC) and allow them an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

